        Case
        Case7:18-cv-04681-CS
             7:18-cv-04681-CS Document
                              Document21
                                       14
                                       4 Filed
                                          Filed05/26/18
                                                06/06/18 Page
                                                12/10/18 Page11of
                                                                of12




                                                                  12/10/2018


Ruby J. Krajick                 /s/ J. Gonzalez                    5/26/2018
                  Case
                  Case 7:18-cv-04681-CS
                       7:18-cv-04681-CS Document
                                        Document 4-1
                                                 14 Filed
                                                 21  Filed 12/10/18
                                                           06/06/18
                                                           05/26/18 Page
                                                                    Page 21 of
                                                                            of 21


                               Copyrights-In-Suit for IP Address 67.245.181.175

ISP: Time Warner Cable
Location: Hurleyville, NY



                               Registration       Date of First                              Most Recent Hit
Title                          Number             Publication            Registration Date   UTC
Watch Me Cum For You           PENDING            12/01/2017             12/05/2017          02/24/2018

Would You Fuck My Girlfriend   PENDING            11/10/2017             11/28/2017          11/18/2017

Summer Sex with Sybil          PA0002050596       06/20/2017             08/29/2017          08/20/2017

Hungry For Your Love           PA0002033407       08/07/2016             10/20/2016          04/22/2017

The Call Girl                  PA0002034879       07/30/2016             10/20/2016          03/12/2017

The Cabin And My Wood          PA0001973997       11/01/2015             11/16/2015          03/11/2017


Total Malibu Media, LLC Copyrights Infringed: 6




                                                  EXHIBIT B
SNY439
